UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6786


RASHID QAWI AL-AMIN,

                Plaintiff – Appellant,

          v.

GENE JOHNSON, in his official capacity; LINDA SHEAR, in her
individual and official capacities; RUFUS FLEMING, in his
individual and official capacities; G. P. WILLIAMS, in his
individual and official capacities; S. J. ADVENT, in his
individual and official capacities; S. BAYLOR, in his
individual and official capacities; D. M. FERGUSON, in
his/her individual and official capacities; M. L. POPE, in
his individual and official capacities; MR. FERROW, in his
individual and official capacities; CHARLIE DAVIS, in his
individual and official capacities; BLAINE BROCK, Food
Service Manager, an employee of Compass Group USA, Inc.
d/b/a Canteen Correctional Services; CLYDE ALDERMAN, in his
individual and official capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:04-cv-00346-RAJ)


Submitted:   November 18, 2010             Decided:   November 30, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Rashid Qawi Al-Amin, Appellant Pro Se. Mark R. Davis, Assistant
Attorney General, Richmond, Virginia; Paul Graham Beers, GLENN,
FELDMANN, DARBY & GOODLATTE, Roanoke, Virginia; Peter M.
Coppinger, Gregory D. Cote, MCCARTER & ENGLISH, LLP, Boston,
Massachusetts, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Rashid     Qawi    Al-Amin          seeks    to    appeal     the    district

court’s order dismissing one of the defendants as a party.                                This

court   may    exercise     jurisdiction            only    over    final       orders,     28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                                 The

order Al-Amin seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                             Accordingly, we

dismiss the appeal for lack of jurisdiction.                             We dispense with

oral    argument       because       the    facts    and    legal        contentions       are

adequately     presented        in    the    materials          before    the     court    and

argument would not aid the decisional process.

                                                                                  DISMISSED




                                              3